Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to amendment filed 11/18/2021. Claims 1-20 were pending. Claims 17-20 are now cancelled, and claims 1-16 are allowed.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 12/13/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Matt Hall, (Registration Number 43,653) on 01/05/2022.

The Application has been amended as follows:
Amendments to the Claims
17-20. (Canceled) 

REASONS FOR ALLOWANCE
5.	The following is an examiner's statement of reasons for allowance:
	The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
“storage comprising instructions executable by the one or more processors to instantiate one or more real-time duplex communication service instances, each real-time duplex communication service instance comprising a real-time duplex communication framework comprising a client hub configured to receive connections for a plurality of clients and a server hub configured to receive connections for a plurality of servers, and each real-time duplex communication service instance being configured to publish messages regarding a state of the real-time duplex communication framework to a channel accessed by other real-time duplex communication service instances, and to instantiate an additional real-time duplex communication service instance to scale up the real-time duplex communications service”
as stated in claims 1 and 13. These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-16 indicated claims 1-16 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Allen et al., US 2011/0032847 A1, Multiplexed Communication For Duplex Applications Multiplexed Communication For Duplex Applications. [0022-23]: storage comprising instructions executable by the one or more processors to one or more real-time duplex communication service, each real-time duplex communication comprising a real-time duplex communication framework comprising a client hub configured to receive connections for a plurality of clients and a server hub configured to receive connections for a plurality of servers.
Arora et al., US 2017/0099353 A1, Collects Sensor Data about Physical Environment from Individual Sensors Based On Configuration Data. FIG.9, [0047, 119]: each real-time duplex communication service instance being configured to publish messages regarding a state of 
Parreira US 2013/0058262 A1, Methods and Systems for Access to Real-Time Full-Duplex Web Communications Platforms. FIG.6, [0012]: sending, to the real-time server, a request including the authentication token and the channel signature to connect to the communication channel; and connecting the client to the communication channel, by an Open Real-Time Connectivity (ORTC) interface, if a second channel signature calculated based the authentication token matches the channel signature.
Johnson et al., US 2019/0158353 A1, Method for establishing secure connection between multiple devices and server. FIG.42, reverse proxy, [0586-588]: provide and a real-time duplex communications service endpoint (reverse proxy) for the client to access the network-accessible real-time duplex communications service; [0852]: provide an authentication token.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 




/C.L/Examiner, Art Unit 2446

/GIL H. LEE/Primary Patent Examiner, Art Unit 2446